UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT International Equity Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (99.8%) (a) Shares Value Australia (2.9%) Challenger, Ltd. 636,124 $3,263,921 Origin Energy, Ltd. 315,146 4,145,397 Telstra Corp., Ltd. 846,350 3,924,114 Belgium (0.7%) Solvay SA 19,605 2,940,034 Brazil (0.1%) Bigfoot GmbH (acquired 8/2/13, cost $395,677) (Private) (F) (RES) (NON) 18 302,208 Canada (2.6%) Agrium, Inc. (S) 33,000 2,773,467 Intact Financial Corp. 45,076 2,703,554 Suncor Energy, Inc. 134,333 4,803,150 China (0.9%) Ctrip.com International, Ltd. ADR (NON) 58,900 3,441,527 France (11.1%) Alcatel-Lucent (NON) (S) 671,638 2,406,041 BNP Paribas SA 103,559 7,004,992 European Aeronautic Defence and Space Co. 81,160 5,170,906 L'Oreal SA 21,997 3,777,861 Sanofi 95,879 9,724,355 Schneider Electric SA 56,104 4,744,529 Valeo SA 83,298 7,112,976 Veolia Environnement 241,559 4,125,764 Germany (8.2%) Daimler AG (Registered Shares) 77,608 6,049,640 Deutsche Post AG 250,869 8,325,194 HeidelbergCement AG 47,421 3,657,392 Henkel AG & Co. KGaA (Preference) 42,790 4,409,365 Merck KGaA 25,832 4,031,117 Siemens AG 44,514 5,363,263 Zalando GmbH (acquired 9/30/13, cost $672,582) (Private) (F) (RES) (NON) 15 571,712 Hong Kong (1.5%) Sands China, Ltd. 482,000 2,979,912 Sun Hung Kai Properties, Ltd. 229,669 3,124,084 India (0.7%) Tata Motors, Ltd. 550,184 2,922,070 Ireland (1.0%) Kerry Group PLC Class A 64,534 3,924,790 Italy (4.2%) ENI SpA 196,034 4,495,219 Fiat SpA (NON) 469,228 3,738,944 Luxottica Group SpA 71,726 3,815,399 UniCredit SpA 745,764 4,753,971 Japan (20.4%) Ajinomoto Co., Inc. 217,000 2,847,856 Astellas Pharma, Inc. 78,600 3,998,169 Credit Saison Co., Ltd. 154,900 4,190,235 Daikin Industries, Ltd. 74,800 3,964,678 Hitachi, Ltd. 482,000 3,172,633 Japan Airlines Co., Ltd. (UR) 54,900 3,317,626 Japan Tobacco, Inc. 228,300 8,198,779 Mitsubishi Corp. 261,200 5,277,412 Nissan Motor Co., Ltd. 370,000 3,703,952 NSK, Ltd. 306,000 3,116,191 Olympus Corp. (NON) 124,900 3,790,393 ORIX Corp. 291,900 4,736,563 Sekisui House, Ltd. 188,000 2,520,820 SoftBank Corp. 84,200 5,816,349 Sumitomo Mitsui Financial Group, Inc. 116,000 5,599,674 Tokyo Gas Co., Ltd. 1,049,000 5,741,513 Toyota Motor Corp. 170,200 10,856,646 Mexico (0.7%) Grupo Financiero Banorte SAB de CV 444,585 2,770,186 Netherlands (2.4%) ING Groep NV (NON) 525,192 5,933,438 Ziggo NV 90,551 3,667,709 Panama (0.7%) Copa Holdings SA Class A 18,700 2,593,129 Russia (2.5%) Magnit OJSC 13,913 3,525,123 Sberbank of Russia ADR 227,216 2,737,953 Yandex NV Class A (NON) 105,519 3,843,002 Singapore (1.1%) Ezion Holdings, Ltd. 2,586,000 4,534,853 South Korea (1.9%) Samsung Electronics Co., Ltd. 3,521 4,478,756 SK Hynix, Inc. (NON) 104,840 2,951,041 Spain (2.3%) Banco Popular Espanol SA (NON) 557,119 2,991,430 Grifols SA ADR 112,871 3,417,734 Jazztel PLC (NON) 254,261 2,762,480 Sweden (2.1%) Assa Abloy AB Class B 87,255 4,005,201 Nordea Bank AB 349,029 4,208,964 Switzerland (2.0%) Compagnie Financiere Richemont SA 80,535 8,068,194 Taiwan (0.4%) ASUSTeK Computer, Inc. 94,000 748,706 Hermes Microvision, Inc. 30,000 870,803 Thailand (0.6%) CP ALL PCL 2,033,900 2,292,039 Turkey (0.6%) Turk Hava Yollari Anonim Ortakligi 629,131 2,398,113 United Kingdom (21.7%) Associated British Foods PLC 170,865 5,189,270 AstraZeneca PLC 116,080 6,042,633 Barclays PLC (NPR)(NON) 361,397 472,441 Barclays PLC 1,419,680 6,102,043 BG Group PLC 247,814 4,736,005 BT Group PLC 856,038 4,745,119 Centrica PLC 834,420 4,994,068 Compass Group PLC 399,152 5,492,594 Glencore Xstrata PLC 832,489 4,537,764 Kingfisher PLC 584,632 3,652,394 Liberty Global PLC Ser. C (NON) 39,500 2,979,485 Persimmon PLC 153,925 2,706,196 Prudential PLC 301,518 5,618,351 Royal Dutch Shell PLC Class A 252,829 8,349,824 Telecity Group PLC 301,102 4,045,871 Thomas Cook Group PLC (NON) 1,388,408 3,447,964 TUI Travel PLC 490,485 2,919,710 Vodafone Group PLC 1,044,793 3,653,459 WPP PLC 301,408 6,196,961 United States (6.5%) Apple, Inc. 7,798 3,717,697 Covidien PLC 61,400 3,741,716 KKR & Co. LP 181,200 3,729,096 LyondellBasell Industries NV Class A 58,422 4,278,243 Monsanto Co. 34,161 3,565,384 Tyco International, Ltd. 91,398 3,197,102 Visa, Inc. Class A (S) 17,400 3,325,138 Total common stocks (cost $326,176,559) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 1/4s, February 15, 2015 (i) $125,000 $125,119 3/8s, February 15, 2016 (i) 123,000 122,886 Total U.S. treasury Obligations (cost $248,005) SHORT-TERM INVESTMENTS (2.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.13% (d) 9,900,484 $9,900,484 SSgA Prime Money Market Fund 0.02% (P) 618,000 618,000 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.13%, August 21, 2014 (SEGSF) $665,000 664,551 U.S. Treasury Bills with an effective yield of 0.10%, July 24, 2014 (SEGSF) 103,000 102,947 U.S. Treasury Bills with an effective yield of 0.10%, April 3, 2014 (SEGSF) 64,000 63,989 Total short-term investments (cost $11,349,633) TOTAL INVESTMENTS Total investments (cost $337,774,197) (b) FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $216,465,195) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $65,607 $64,618 $989 Australian Dollar Sell 10/18/13 65,607 63,466 (2,141) Euro Sell 12/18/13 14,664,460 14,277,713 (386,747) Barclays Bank PLC British Pound Sell 12/18/13 5,045,866 4,848,859 (197,007) Canadian Dollar Buy 10/18/13 1,343,260 1,342,493 767 Canadian Dollar Sell 10/18/13 1,343,260 1,315,217 (28,043) Euro Sell 12/18/13 1,066,396 1,038,189 (28,207) Hong Kong Dollar Sell 11/20/13 675,221 675,284 63 Norwegian Krone Buy 12/18/13 262,947 259,942 3,005 Swiss Franc Buy 12/18/13 3,362,397 3,244,488 117,909 Citibank, N.A. Canadian Dollar Buy 10/18/13 1,299,203 1,298,453 750 Canadian Dollar Sell 10/18/13 1,299,203 1,272,019 (27,184) Danish Krone Buy 12/18/13 4,733,169 4,610,105 123,064 Euro Sell 12/18/13 4,520,646 4,401,168 (119,478) Japanese Yen Sell 11/20/13 1,894,429 1,879,876 (14,553) Credit Suisse International Australian Dollar Sell 10/18/13 4,103,988 4,068,027 (35,961) British Pound Buy 12/18/13 4,553,026 4,375,263 177,763 Euro Buy 12/18/13 11,022,262 10,731,521 290,741 Japanese Yen Buy 11/20/13 4,853,943 4,802,569 51,374 Swiss Franc Buy 12/18/13 4,721,275 4,672,388 48,887 Deutsche Bank AG Australian Dollar Sell 10/18/13 6,134,362 6,039,970 (94,392) Euro Sell 12/18/13 10,748,796 10,465,269 (283,527) Swedish Krona Buy 12/18/13 2,042,506 1,981,167 61,339 Swedish Krona Sell 12/18/13 2,042,506 2,043,614 1,108 Goldman Sachs International Australian Dollar Buy 10/18/13 3,412,224 3,300,989 111,235 Australian Dollar Sell 10/18/13 3,412,224 3,359,023 (53,201) HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 2,872,736 2,829,794 42,942 British Pound Buy 12/18/13 5,399,882 5,188,889 210,993 Euro Sell 12/18/13 2,755,362 2,682,174 (73,188) Norwegian Krone Buy 12/18/13 2,974,317 2,940,908 33,409 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 1,164,061 1,145,986 18,075 Australian Dollar Sell 10/18/13 1,164,061 1,126,126 (37,935) British Pound Buy 12/18/13 808,510 781,251 27,259 Canadian Dollar Sell 10/18/13 1,411,385 1,367,108 (44,277) Euro Buy 12/18/13 2,741,696 2,789,753 (48,057) Norwegian Krone Buy 12/18/13 8,027,270 7,954,843 72,427 Singapore Dollar Buy 11/20/13 1,188,558 1,168,157 20,401 Swedish Krona Buy 12/18/13 1,552,918 1,490,912 62,006 Swiss Franc Buy 12/18/13 2,583,208 2,498,956 84,252 State Street Bank and Trust Co. Euro Sell 12/18/13 834,200 767,841 (66,359) Israeli Shekel Buy 10/18/13 2,056,499 1,989,571 66,928 Swedish Krona Buy 12/18/13 1,281,812 1,282,556 (744) Swedish Krona Sell 12/18/13 1,281,812 1,291,199 9,387 UBS AG Australian Dollar Buy 10/18/13 3,625,634 3,569,145 56,489 British Pound Sell 12/18/13 4,319,711 4,150,981 (168,730) Canadian Dollar Buy 10/18/13 3,933,612 3,850,831 82,781 Canadian Dollar Sell 10/18/13 3,933,612 3,931,078 (2,534) Euro Buy 12/18/13 15,208,415 14,814,968 393,447 Norwegian Krone Sell 12/18/13 7,291,111 7,210,172 (80,939) Swedish Krona Buy 12/18/13 2,509,462 2,482,347 27,115 Swedish Krona Sell 12/18/13 2,509,462 2,475,891 (33,571) Swiss Franc Buy 12/18/13 7,645,171 7,375,534 269,637 WestPac Banking Corp. Australian Dollar Buy 10/18/13 8,411,694 8,282,170 129,524 Canadian Dollar Buy 10/18/13 566,630 566,305 325 Canadian Dollar Sell 10/18/13 566,630 554,658 (11,972) Euro Sell 12/18/13 14,015,638 13,644,893 (370,745) Japanese Yen Sell 11/20/13 7,908,829 7,828,508 (80,321) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NPR Nil Paid Rights OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $396,549,588. (b) The aggregate identified cost on a tax basis is $338,076,226, resulting in gross unrealized appreciation and depreciation of $74,639,341 and $5,505,852, respectively, or net unrealized appreciation of $69,133,489. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $873,920, or 0.2% of net assets. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $3,401,655 $15,081,541 $18,483,196 $331 $— Putnam Short Term Investment Fund * — 50,681,857 50,681,857 367 — Totals $— * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $9,220,668. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $9,900,484, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 5,700 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligable for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $1,240,264 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer discretionary 21.1% Financials 17.6 Industrials 13.0 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $828,119 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,205,474 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $789,489. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Australia $11,333,432 $— $— Belgium 2,940,034 — — Brazil — — 302,208 Canada 10,280,171 — — China 3,441,527 — — France 44,067,424 — — Germany 31,835,971 — 571,712 Hong Kong 6,103,996 — — India 2,922,070 — — Ireland 3,924,790 — — Italy 16,803,533 — — Japan 80,849,489 — — Mexico 2,770,186 — — Netherlands 9,601,147 — — Panama 2,593,129 — — Russia 10,106,078 — — Singapore 4,534,853 — — South Korea 7,429,797 — — Spain 9,171,644 — — Sweden 8,214,165 — — Switzerland 8,068,194 — — Taiwan 1,619,509 — — Thailand 2,292,039 — — Turkey 2,398,113 — — United Kingdom 85,882,152 — — United States 25,554,376 — — Total common stocks — U.S. treasury obligations — 248,005 — Short-term investments 618,000 10,731,971 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $306,578 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,596,391 $2,289,813 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $270,800,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs Bank USA Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 989 121,744 123,814 568,765 62,447 111,235 287,344 284,420 76,315 829,469 129,849 2,596,391 Securities on loan 6,596,453 6,596,453 Total Assets $989 $121,744 $123,814 $568,765 $62,447 $6,596,453 $111,235 $287,344 $284,420 $76,315 $829,469 $129,849 $9,192,844 Liabilities: Forward currency contracts# 388,888 253,257 161,215 35,961 377,919 53,201 73,188 130,269 67,103 285,774 463,038 2,289,813 Total Liabilities $388,888 $253,257 $161,215 $35,961 $377,919 $ $53,201 $73,188 $130,269 $67,103 $285,774 $463,038 $2,289,813 Total Financial and Derivative Net Assets $(387,899) $(131,513) $(37,401) $532,804 $(315,472) $6,596,453 $58,034 $214,156 $154,151 $9,212 $543,695 $(333,189) $6,903,031 Total collateral received (pledged)##† $(99,727) $(109,929) $180,000 $391,846 $(289,833) $6,596,453 $ $214,156 $148,000 $ $436,273 $ $7,467,239 Net amount $(288,172) $(21,584) $(217,401) $140,958 $(25,639) $ $58,034 $ $6,151 $9,212 $107,422 $(333,189) $(564,208) # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
